 

OSTEOTECH, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT

                1.              A STOCK OPTION (the “Option”) for the purchase
of a total of 176,833 shares of the common stock, par value $0.01 (the “Common
Stock”), of Osteotech, Inc. (the “Company”) has been granted to Richard W. Bauer
(“Optionee”), pursuant to and subject in all respects, except as otherwise
expressly provided herein, to the terms and provisions of the Osteotech, Inc.
1991 Stock Option Plan, as amended (the “Plan”), which has been adopted by the
Board of Directors and Stockholders of the Company and which is incorporated
herein by reference. The Option shall be governed by the Plan and except as
otherwise specifically set forth herein the provisions of the Plan shall govern
the Option. To the extent the terms of this Option Agreement are inconsistent or
conflict with the terms of the Plan, the terms of this Option Agreement shall
control and the inconsistent or conflicting provision of the Plan shall be
deemed waived or modified by the Board of Directors of the Company. Executive
has reviewed the Plan prior to executing this certificate.

                2.              The exercise price of this Option is $12.75 per
share of Common Stock. Such exercise price is equal to the last reported sale
price of a share of the Common Stock as reported on the NASDAQ National Market
on the date of grant, July 31, 1997.

                3.              The Option may not be exercised if the issuance
of shares of Common Stock of the Company upon such exercise would constitute a
violation of any applicable Federal or state securities or other law or
regulation. The Optionee, as a condition to his exercise of this Option, shall
(i) represent to the Company that the shares of Common Stock of the Company that
he acquires upon exercise of this Option are being acquired by him for
investment and not with a view to distribution or resale, unless such shares are
then registered under a currently effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or counsel for




 

--------------------------------------------------------------------------------



the Company is then of the opinion that such registration is not required under
the Act or any other applicable law, regulation, or rule of any governmental
agency and (ii) if the shares of Common Stock underlying this Option are not
registered under the Act, acknowledge that the certificate evidencing such
shares may be stamped with a restrictive legend and such shares will be
“restricted securities” as defined in Rule 144 promulgated under the Act.

                4.              The Option may not be transferred in any manner
otherwise than by will or the laws of descent and distribution, and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Optionee.

                5.              The Option shall vest and become exercisable in
its entirety on July 30, 1999, provided that Optionee is employed by the Company
on such date. Except as otherwise provided in paragraph 6(b) hereof and subject
to the terms of the Plan governing the exercisability of the Option subsequent
to the termination of Optionee’s employment with the Company, once this Option
shall become exercisable as to any tranche of shares either in accordance with
this paragraph 5 or paragraphs 6(a) or 6(b) it shall remain exercisable as to
such tranche of shares until 5:00 p.m., New York City time on July 30, 2007.

                6.              Notwithstanding the provisions of paragraph 6
hereof, this Option will vest and become exercisable prior to July 30, 1999 upon
the earlier occurrence of the events described in subparagraphs (a) and (b)
below provided Optionee is employed by the Company at the time of the occurrence
of such events.

                (a)             The Option shall vest and become exercisable in
three tranches as follows: (i) as to 53,050 shares of Common Stock when the last
reported sale price of a share of the Common Stock on the Nasdaq National Market
is at least eighteen dollars ($18.00) for at least five (5)




2

--------------------------------------------------------------------------------



consecutive trading days; (ii) as to an additional 70,733 shares of Common Stock
when the last reported sale price of a share of the Common Stock on the Nasdaq
National Market is at least twenty dollars ($20.00) for at least five (5)
consecutive trading days; and (iii) as to an additional 53,050 shares of Common
Stock when the last reported sale price of a share of the Common Stock on the
NASDAQ National Market is at least twenty-two dollars ($22.00) for at least five
(5) consecutive trading days. The accelerated vesting provisions in the
immediately preceding sentence shall be referred to herein as the “Accelerated
Vesting Schedule.”  The last reported sales prices in the first sentence of this
subparagraph (a) shall be referred to herein as the “Threshold Prices”. With
respect to each tranche of shares of Common Stock subject to the Option, upon
vesting, such tranche shall be referred to herein as the “Vested Shares.”  With
respect to each tranche of shares subject to the Option which have not vested,
such tranche shall be referred to herein as the “Non-Vested Shares.”  The
Threshold Prices and number of shares set forth above shall be proportionately
adjusted for stock splits, stock dividends, and other similar recapitalization
events.

                 (b)            If any of the Change in Control events specified
below occur, the Option shall vest as to all Non-Vested Shares immediately prior
to the effective date of such Change in Control event (and Optionee will be
provided a reasonable opportunity to exercise the Option prior to such effective
date) in accordance with the Accelerated Vesting Schedule to the extent the
shareholders of the Company receive a payment for their shares of Common Stock
in connection with such Change in Control event which is equal to or exceeds the
respective Threshold Prices set forth in paragraph 6(a) hereof or the shares of
Common Stock trade at the respective Threshold Prices on any trading day during
the twenty (20) trading days immediately preceding the effective date of the
Change in Control. In the event of any of the Change in




3

--------------------------------------------------------------------------------



Control events specified in paragraph 6(c)(i) or (iii) occur, the Option shall
terminate as to all Vested Shares and Non-Vested Shares as of the effective date
of such Change in Control event to the extent not previously exercised, provided
Optionee is provided a reasonable opportunity to exercise the Option prior to
such effective date. In the event that a Change in Control of the Company
occurs, the Option shall pertain and apply to the securities or property to
which Optionee would have been entitled based on the number of shares of Common
Stock subject to the Option if the Option had been exercised prior to the
effective date of such Change in Control. Notwithstanding any provisions
contained in the Plan, if any of the Change in Control events specified in
paragraph 6(c) occur, the provisions contained herein shall apply with respect
to the Option covered by this Option Agreement.

                (c)            For purposes hereof, “Change of Control” shall
mean: (i) a merger or consolidation of the Company with another entity in which
neither the Company nor a corporation that, prior to the merger or
consolidation, was a subsidiary of the Company, shall be the surviving entity;
(ii) a merger or consolidation of the Company following which either the Company
or a corporation that, prior to the merger or consolidation, was a subsidiary of
the Company, shall be the surviving entity and a majority of the Outstanding
Company Voting Securities (as hereinafter defined) are owned by a Person (as
hereinafter defined) or Persons who were not “beneficial owners” (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”) of a majority of such Outstanding Company Voting Securities
immediately prior to such merger or consolidation; (iii) a voluntary or
involuntary liquidation of the Company; (iv) a sale or disposition by the
Company of at least 80% of its assets in a single transaction or a series of
transactions (other than a sale or disposition of assets to a subsidiary of the
Company in a transaction not involving a Change in Control of




4

--------------------------------------------------------------------------------



the Company or a change in control of such subsidiary); (v) a “Board Change”
which, for purposes of this Option, shall have occurred if a majority of the
seats (not counting vacant seats) on the Company’s Board were to be occupied by
individuals who were neither (A) nominated by a majority of the Incumbent
Directors (as hereinafter defined) nor (B) appointed by directors so nominated;
or (vi) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of the then outstanding voting securities of the Company (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (A) any acquisition by
the Company, (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any public offering, private placement or other issuance by the
Company of its voting securities. An “Incumbent Director” is a member of the
Board who has been either (A) nominated by a majority of the directors of the
Company then in office or (B) appointed by directors so nominated, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board.

                7.             All notices, requests, demands and other
communications provided for by this Option shall be in writing and shall be
deemed to have been given when delivered by hand and acknowledged by receipt or
when mailed at any general or branch United States Post Office




5

--------------------------------------------------------------------------------



enclosed in a registered or certified postpaid envelope and addressed to the
address of the respective party stated below or to such changed address as the
party may have fixed by notice.

 

  If to the Company:  

  Osteotech, Inc.
51 James Way
Eatontown, New Jersey 07724
Attention: Corporate Secretary  

  With a copy to:  

  Dorsey & Whitney LLP
250 Park Avenue
New York, NY 10022-3219
Attention: Kevin Collins, Esq.  

  If to the Optionee:  

  ______________________________   ______________________________  
______________________________




6

--------------------------------------------------------------------------------



ACCEPTED AND AGREED TO:

 

  OSTEOTECH, INC.         By: /s/ Michael J. Jeffries     Michael J. Jeffries  
  Executive Vice President,     Chief Operating Officer and     Chief Financial
Office         OPTIONEE     /s/ Richard W. Bauer     Richard W. Bauer      

Dated: As of July 31, 1997




7

--------------------------------------------------------------------------------



PURCHASE FORM

 

  Date:____________

  TO: Controller      
The undersigned hereby irrevocably elects to exercise the attached Non-Qualified
Stock Option Certificate to the extent of options to purchase _____ shares and
hereby makes payment of $________ in payment of the purchase price thereof.
    INSTRUCTIONS FOR REGISTRATION OF SECURITIES        
Name:____________________________________             Address:
____________________________________       ____________________________________
      ____________________________________        
____________________________________




 

--------------------------------------------------------------------------------



No. of Options: 176,833 Date Granted: July 31, 1997 Price: $12.75

The Optionee acknowledges receipt of a copy of the Osteotech, Inc. 1991 Stock
Option Plan, as amended (the “Plan”), and represents that he is familiar with
the terms and provisions thereof. The Optionee hereby agrees that, except as
otherwise provided in the Option Agreement, this Option is subject to all the
terms and provisions of the Plan. The Optionee hereby agrees to accept as
binding, conclusive, and final all decisions and interpretations of the
Compensation Committee upon any questions arising under the Plan. As a condition
to the issuance of shares of Common Stock of the Company under this option, the
Optionee authorizes the Company to withhold in accordance with applicable law
from any regular cash compensation payable to him any taxes required to be
withheld by the Company under Federal, state or local law as a result of the
exercise of this Option.

Dated:  As of July 31, 1997

 

  OPTIONEE     _________________________________     Richard W. Bauer




 

--------------------------------------------------------------------------------



Agreement #1099 A-1

FIRST AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT

This Amendment, dated as of June 9, 2005, is made by and between OSTEOTECH,
INC., a Delaware corporation (the “Company”), and Richard W. Bauer (the
“Optionee”), pursuant to the Company’s 1991 Stock Option Plan.

Recitals

WHEREAS, the Company and the Optionee entered into that certain Non-Qualified
Stock Option Agreement (the “Original Option Agreement”), dated as of July 31,
1997, pursuant to which the Company granted Optionee the right and option to
purchase the Company’s shares of common stock;

WHEREAS, the Company and the Optionee desire to amend Section 5 of the Original
Option Agreement to extend the exercise period of the Option in the event of the
Optionee’s termination of employment.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Company and the Optionee hereby agree to the following:

 

1. Section 5 of the Original Option Agreement is hereby amended and restated
with the following:       “5.  The Option vested and became exercisable in its
entirety on July 30, 1999. Except as provided in Sectoin 6(b) hereof, this
Option shall remain exercisable as to all of the shares issuable hereunder until
5:00 p.m., New York City time on July 30, 2007 in all cases including, without
limitation, in the event Optionee’s employment with the Company is terminated
for any reason.”     

2.            Except as set forth herein, the Original Option Agreement remains
unchanged and in full force and effect. In case of any conflict between the
Original Option Agreement, as amended, and the 1991 Stock Option Plan, the
Original Option Agreement, as amended, shall control.

IN WITNESS WHEREOF, the Company and the Optionee hereto have caused this
Amendment to be duly executed as of the date first written above.

OSTEOTECH, INC.

        By. /s/ Michael J. Jeffries By. /s/ Richard W. Bauer   Name: Michael J.
Jeffries   Name: Richard W. Bauer   Title:   Executive Vice President and      
            Chief Financial Officer    




 

--------------------------------------------------------------------------------